Case 1:19-cv-03732-PKC Document 27 Filed 02/04/20 Page 1of1

It SUNRISE PLAZA, STE. 305

Liebowitz@Q)Law Firm, PLLC | sneer"

 

Dees

  

ATTORNEYS FOR THE PHOTOGRAPHIC ARTS www. LIEBOWITZLAWFIRM.COM

 

February 4, 2020

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re:  Adlife Marketing & Communications Company, Inc. vy. Ampere Media LLC (1:19-cv-
3732-PKO©)

Dear Judge Castel,

We represent Plaintiff, Adlife Marketing & Communications Company, Inc., in the above in-
captioned case. Defendant has yet to retain new counsel in this action. We respectfully request
leave to file a default against Defendant within the next 30 days. In addition, we respectfully
request that the status conference scheduled for February 6, 2020 be adjourned.

The Court’s consideration is much appreciated.

Respectfully submitted,

ge? 7g /s/Richard Liebowitz
Richard P. Liebowitz

Wy “os for 0°
oe rr |

AY i i vr

WG 4."

Liebowitz @ Law Firm, PLLC

See ey eye eee eaedbee wtben i, getter he ead be ts Tae Ee pe Lg
sip gE MI GA ae EEA BL, ei a Mati satin 6 oe ps die eet ho m

 
